PER CURIAM.
Appellants appeal an Order Adjudicating and Awarding Attorneys’ Fees and Costs arising out of discovery violations. Prior to this appeal, Appellant invoked the jurisdiction of this court by filing a petition for writ of certiorari seeking review of an Order on Discovery Dispute and Sanctions. This court denied the petition. Wood v. Steen, 799 So.2d 366 (Fla. 1st DCA 2001).
In the order on appeal, the trial court awarded as sanctions against Appellants fees incurred by Appellees’ attorneys in defending the petition for writ of certiora-ri. However, Appellees did not file a motion for appellate attorney’s fees pursuant to Florida Rule of Appellate Procedure 9.400(b) in the certiorari case. Trial courts have no authority to award prevailing party attorney’s fees for an appeal unless specifically authorized to do so by the appellate court. Foley v. Fleet, 652 So.2d 962 (Fla. 4th DCA 1995); Travelers Indem. Co. of America v. Morris, 390 So.2d 464 (Fla. 3d DCA 1980). We therefore reverse the order awarding fees and costs and remand to the trial court to award such appropriate sanctions, if any, excluding attorney’s fees incurred in defending the petition for writ of certiorari.
The remaining issues raised on appeal are without merit.
AFFIRMED in part; REVERSED in part; and REMANDED with instructions.
ERVIN, BOOTH and BROWNING, JJ., concur.